Citation Nr: 1721530	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A video conference was held before the undersigned Veterans Law Judge (VLJ) in March 2016.  The issue regarding service connection for a heart disorder was remanded in May 2016.  Since then, in February 2017, the Veteran perfected appeals to claims for service connection for tuberculosis and GERD.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from again remanding these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends that he has tuberculosis and GERD as a result of his military service.  A review of the e-file shows that the Veteran has not offered any contentions or provided a medical history in this regard.  Regardless, the record also shows that the Veteran served as medical specialist during military service; therefore, he has some degree of medical training.  In light of his medical training and diagnoses of tuberculosis in the 1980's and a current diagnosis of GERD, are of record; VA examination and opinions concerning the etiology of both disabilities are needed.  

In this regard, the e-file contains a December 2012 patient information research form from the Fulton County Tuberculosis Clinic.  It appears that the Veteran had active tuberculosis in August 1986 which was considered inactive in February 1988.  There is also a radiological report showing lung abnormalities.  The RO should assist the Veteran in obtaining records from this facility.  

The Veteran also contends that he has variously diagnosed cardiac disorders related to military service.  VA examination was conducted in June 2016.  The physician who conducted the examination provided a detailed and well-reasoned opinion.  However, it was noted that during service, a functional systolic murmur was found, which the physician described as a developmental abnormality.  Service connection may not be granted for congenital or developmental defects unless such defect was subject to superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  Additional commentary is necessary in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) that have treated him for the disabilities on appeal.  He should identify and attempt to obtain medical records from the Fulton County Tuberculosis Clinic to include treatment dated in August 1986, February 1988, and December 2012. Make arrangements to obtain all records that he adequately identifies. 

2. Schedule appropriate VA examination(s) to determine the nature and etiology of his GERD and tuberculosis (or residuals). After a thorough review of the record, the examiner(s) is asked to provide an opinion as to the whether GERD or tuberculosis are as least as likely as not (probability of at least 50 percent) directly related to the Veteran's service.

The examiner(s) must specifically address the Veteran's report of any manifestation during and after his active service in determining whether any disability is related to military service.

The examiner(s) should provide a rationale for all opinions expressed.

3. Return the file to the examiner who conducted the June 2016 VA compensation examination. If, for whatever reason, this examiner is no longer available to comment, have someone else comment that is equally qualified.

The examiner, whoever designated, is asked to make the following additional determinations:

(a) Identify and reconcile all cardiac diagnoses to date.

(b) Determine the likelihood that any of these diagnoses, are indicative of a cardiac disability superimposed upon the Veteran's functional systolic murmur.

(c) If any cardiac diagnosis is found to be superimposed upon the Veteran's diagnosed functional systolic murmur, determine whether the Veteran clearly and unmistakably had the superimposed cardiac disorder when he began his period of active military service in September 1967.

(d) If the Veteran did clearly and unmistakably have the superimposed cardiac disorder when he began his period of active military service, determine whether there is also evidence clearly and unmistakably indicating the pre-existing superimposed cardiac disorder was not aggravated beyond its natural progression during the Veteran's ort period of active military service from September 1967 to September 1969.

The examiner must specifically address the Veteran's report of any manifestation during his active service in determining whether any disability is related to military service.

The examiner should provide a rationale for all opinions expressed.

4.  Then readjudicate these claims in light of this and all other additional evidence.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




